Title: To John Adams from Hendrik Fagel, 17 June 1785
From: Fagel, Hendrik
To: Adams, John


          
            Monsieur
            a la Haye ce 17 Juin 1785.
          
          J’espere, qúe ma lettre, qúe j’ai eú l’honneúr de Voús ecrire mardi passé, voús Sera bien parvenúe. Voús ÿ aures Vú, Monsieúr, qu’en consequence des eclaircissements, qúe Monsieúr Dú Mas m’a donné, des raisons, qúi Voús ont empesché de remettre Votre Lettre de Rappel, avant qúe de remettre Votre Lettre de Creance aú Roi d’Angleterre, leúrs Haútes Púissances Se trouvoient Satisfaites, et qu’il ne Seroit plús question de cette affaire. Je Viens de recevoir ce matin úne nouvelle Lettre, dont Voús m’avés honoré avec ún Memoire addressé aúx Etats generaúx, dont je pourrois faire úsage en cas de besoin. Comme je regarde cette affaire finie, sans qu’il en reste la moindre trace dans nos Registres, je Súis convenú avec Monsieúr le Conseiller Pensionaire, de ne montrer ce Memoire a personne. Il estoit natúrel, qúe d’abord on fit quelqúe reflexion, súr Votre reception en Angleterre, avant qúe de remettre ici úne lettre de Rappel, mais comme on a bien Voúlú deferer a mon avis, et a mes assurances, qu’il n’ÿ a pas eú la moindre manqúe de Votre part, il faút considerer tout ceci, comme n’etant pas arrivé. J’ose en meme temps Voús assúrer des egards et de la Consideration, qúe leúrs Hautes Puissances ont poúr les Etats Unis de l’Ameriqúe, et de l’estime particúliere, avec laquelle j’ai l’honneur d’etre / Monsieúr / Votre tres humble et / tres obeissant Serviteúr
          
            H Fagel.
          
         
          TRANSLATION
          
            Sir
            The Hague, 17 June 1785
          
          I hope that the letter which I had the honor to write to you last Tuesday has reached you. You will see in it, sir, that due to the clarifications which Mr. Dumas has given me pertaining to the reasons that prevented you from presenting your letter of recall before presenting your letter of credence to the king of Great Britain, Their High Mightinesses were satisfied and that there are no further questions regarding the affair. I have just received a new letter this morning in which you have honored me with a memorial addressed to the States General, of which I can make use if the need arises. As I consider this affair concluded, without having left the least trace in our register, I have agreed with the grand pensionary to show this memorial to no one. It was natural that some observations were made initially upon your reception in England before having presented a letter of recall here, but as my opinion and assurances were considered worthy of deferring to, namely that there was not the least default on your part, all of this is to be considered as having never happened. Let me be bold enough to assure you of the high regard and consideration in which Their High Mightinesses hold the United States of America, and of the special esteem with which I have the honor to be, sir, your most humble and most obedient servant
          
            H Fagel.
          
        